Per Curiam : This was an action of debt commenced by the city of Chicago against Mathias Schmidinger, in the circuit court of Cook county, to recover certain penalties alleged to have accrued to the city in consequence of the violation by the defendant of an ordinance of the city regulating the sale and prescribing the weight and quality of bread in the loaf, made and sold and offered for sale within the city. The declaration contained ten counts, and a plea of nil debet- was filed. A jury was waived and a trial was had before the court, and a judgment was rendered in favor of the defendant. The city prosecuted an appeal to this court direct, on the ground that the constitutionality of an ordinance was involved, and the judgment of the circuit court was reversed, (City of Chicago v. Schmidinger, 243 Ill. 167,) and the case was remanded for a new trial. The case was re-instated in the trial court, where it was again tried before the court without a jury. The same evidence was offered on the second trial that was heard on the first trial, and the trial court held the ordinance relied upon by the city was not in conflict with the constitution of this State or the constitution of the United States but was a valid ordinance, and rendered judgment in favor of the city and against the defendant for $100 and costs of suit, and the defendant has prosecuted an appeal to this court, and has assigned as error that the ordinance relied upon by the city is in conflict with sections i and 2 of article 2 of the constitution of this State and in conflict with section 1 of the fourteenth amendment to the constitution of the United States. For the reasons stated in City of Chicago v. Schmidinger, supra, we are of the opinion the ordinance of the city of Chicago regulating the sale and prescribing the weight and quality of bread in the loaf, made and sold and offered for sale within the city of Chicago, is a valid ordinance and not in conflict with the constitution of this State or the constitution of the United States. The judgment of the circuit court will therefore be affirmed. Judgment affirmed.